DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendments
The amendments filed May 03, 2022 and May 25, 2022 have been entered.
The rejection made under 35 U.S.C. § 112(b) is withdrawn in response to the amendments.
The rejection made under 35 U.S.C. § 102(a)(2) has been rendered moot by the cancellation of claim 13.
With regard to the rejection made under 35 U.S.C. § 103, Applicant’s arguments have been fully considered, but are not persuasive for at least the following reasons.  Applicant argues that Bhotika fails to disclose maintaining the individual identity of the target because Bhotika’s invention searches for other items similar to the query but have different attributes by changing the attributes of the item of the query, and therefore the retrieved items must have other individuals than the query.  The Examiner does not agree.  First, Applicant’s specification does not have a specific or controlling definition for “individual identity”.  The specification does not utilize this phrase, define what it means, or give an example of it.  While the specification does utilize the term “identity”, it is not given any special meaning in the specification.  Therefore, it is appropriate for the Examiner to give the term it’s broadest reasonable interpretation.  Second, Bhotika teaches the individual identify of a target, i.e., the object of the query, which can be, for example, a “dress” (e.g., column 5, lines 63-67).  While various visual attributes of the dress may be modified, the identification of the object as a “dress” is maintained (column 5, line 63 to column 6, line 3; column 6, line 66 to column 7, line 3).  Therefore, Bhotika meets the limitation. Applicant also alleges that maintaining individuality impedes the purpose of Bhotika.  However, Applicant does not explain how this conclusion is reached.  The Examiner views Bhotika as teaching the limitation at issue, for reasons given above.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	In claim 14, the limitation, “wherein the target represented by the stored signals...is a generation source of the stored signals” is not supported by the original disclosure. The original disclosure only appears to describe, “an attribute of a target represented by...a value of an attribute relating to a signal generation source of the input signal” (paragraphs [0007] and [0009], original claims 1 and 5).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 6, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Publication KR20130059058A to Lim et al. (hereinafter referred to as “Lim”) in combination with U.S. Patent 10,824,942 to Bhotika et al. (hereinafter referred to as “Bhotika”).
As to claim 1, Lim discloses a signal retrieval device for retrieving a stored signal similar to an input signal among stored signals stored in a signal storage ([0034]-[0035]), the signal retrieval device comprising:
	a modifier that modifies a value of an attribute of a target represented by the stored signals stored in the signal storage to acquire a plurality of modified values of the attribute, the attribute indicating a feature of the target ([0026]-[0029], e.g., edges are enhanced, broken edge lines are interpolated); and
	a signal retriever that retrieves the stored signal similar to the input signal among the stored signals using a plurality of modified signals which are represented by the stored signals with their attribute modified according to each of the plurality of modified values of the attribute acquired by the modifier ([0032]-[0035]).
	Lim does not disclose maintaining an individual identity of the target.  However, this is well known in the art.  For example, Bhotika teaches maintaining an individual identify of a target (column 8, lines 52-58, attribute label groupings are allow identity of visually related items; column  9, lines 17-26, visual attribute label groupings correspond to clusters of feature vectors organized hierarchically which partitions the images into clusters by item type, such as dresses, t-shirts, shoes, rings, etc.; column 17, lines 3-7, metadata included with an image, may also identify an image by price, brand, designer; column 5, line 63 to column 6, line 3; column 6, line 66 to column 7, line 3, the individual identity of an item could for example, be a dress, which is maintained while attributes are changed).  
	Bhotika’s maintaining the individual identity of the target allows groupings or clustering of features which would permit more organized storage of images (column 9, lines 17-26).  It also allows a user to find the most relevant and most visually similar search results to a query, while allowing manipulations to particular attributes (column 5, lines 22-27).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Lim’s invention according to Bhotika.  
As to claim 2, Lim discloses the signal retrieval device according to claim 1, wherein the input signal and the stored signals represent image data ([0020]; [0026]), and the attribute represents a feature of a subject represented on the image data ([0029]).
As to claim 3, Lim discloses a signal retrieval device comprising:
	a variable extractor that extracts a plurality of latent variables representing features relating to stored signals stored in a signal storage ([0029], gradient operation for edge detection; Or, alternatively, [0030]), and an input signal ([0031]) or a signal generation source of the input signal;
	a modifier that acquires a plurality of modified latent variables in which values of a part of the latent variables as a latent variable representing an attribute are modified among the extracted plurality of latent variables ([0029], those variable required for non-maximum suppression and hysteresis thresholding; Or, alternatively, [0033], components for calculating SAD or Euclidean distance), the attribute indicating a feature of the target ([0026]-[0029], e.g., edges and lines);
	a signal generator that generates a modified signal based on the plurality of modified latent variables acquired by the modifier, wherein the modified signal corresponds to a modified input signal in which the attribute of the input signal is modified, and the signal generator also generates modified stored signals by modifying the latent variable representing the attribute of the stored signals ([0029], interpolated broken edge lines, and binarized edge map; [0033]); and
	a signal retriever that retrieves a modified stored signal similar to the modified
signal based on the modified signal and the modified stored signals generated by the
signal generator ([0034]).
	Lim does not disclose values of a part of the latent variables representing an individual identity of the input signal are maintained.  However, this is well known in the art.  For example, Bhotika teaches an identify of a target is maintained (column 8, lines 52-58, attribute label groupings are allow identity of visually related items; column  9, lines 17-26, visual attribute label groupings correspond to clusters of feature vectors organized hierarchically which partitions the images into clusters by item type, such as dresses, t-shirts, shoes, rings, etc.; column 17, lines 3-7, metadata included with an image, may also identify an image by price, brand, designer; column 5, line 63 to column 6, line 3; column 6, line 66 to column 7, line 3, the individual identity of an item could for example, be a dress, which is maintained while attributes are changed).  
	Bhotika’s maintaining the individual identity of the target allows groupings or clustering of features which would permit more organized storage of images (column 9, lines 17-26).  It also allows a user to find the most relevant and most visually similar search results to a query, while allowing manipulations to particular attributes (column 5, lines 22-27).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Lim’s invention according to Bhotika.
As to claim 5, Lim discloses a signal retrieval method for retrieving a stored signal similar to an input signal among stored signals stored in a signal storage, the signal retrieval method comprising:
	modifying a value of an attribute of a target represented the stored signals stored in the signal storage to acquire a plurality of modified values of the attribute, the attribute indicating a feature of the target ([0026]-[0029], e.g., edges are enhanced, broken edge lines are interpolated); and
	retrieving the stored signal similar to the input signal among the stored signals using the stored signals with their attribute &modified according to each of the plurality of modified values of the attribute acquired by the modifying step ([0032]-[0035]).
	Lim does not disclose maintaining an individual identity of the target.  However, this is well known in the art.  For example, Bhotika teaches maintaining an individual identify of a target (column 8, lines 52-58, attribute label groupings are allow identity of visually related items; column  9, lines 17-26, visual attribute label groupings correspond to clusters of feature vectors organized hierarchically which partitions the images into clusters by item type, such as dresses, t-shirts, shoes, rings, etc.; column 17, lines 3-7, metadata included with an image, may also identify an image by price, brand, designer; column 5, line 63 to column 6, line 3; column 6, line 66 to column 7, line 3, the individual identity of an item could for example, be a dress, which is maintained while attributes are changed).  
	Bhotika’s maintaining the individual identity of the target allows groupings or clustering of features which would permit more organized storage of images (column 9, lines 17-26).  It also allows a user to find the most relevant and most visually similar search results to a query, while allowing manipulations to particular attributes (column 5, lines 22-27).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Lim’s invention according to Bhotika.  
As to claim 6, Lim discloses a signal retrieval method comprising:
	extracting a plurality of latent variables representing features relating to stored signals stored in a signal storage ([0029], gradient operation for edge detection; Or, alternatively, [0030]), and an input signal ([0031]) or a signal generation source of the input signal ;
	acquiring a plurality of modified latent variables in which values of a part of the latent variables as a latent variable representing an attribute are modified among the extracted plurality of latent variables ([0029], those variable required for non-maximum suppression and hysteresis thresholding; Or, alternatively, [0033], components for calculating SAD or Euclidean distance) , the attribute indicating a feature of the target ([0026]-[0029], e.g., edges and lines);
	generating a modified signal based on the plurality of modified latent variables acquired by the acquiring step, wherein the modified signal corresponds to a modified input signal in which the attribute of the input signal is modified ([0033]);
	generating modified stored signals by modifying the latent variable representing the attribute of the stored signals ([0029], interpolated broken edge lines, and binarized edge map); and
	retrieving a modified stored signal similar to the modified signal based on the modified signal and the modified stored signals generated by the generating step ([0034]).
	Lim does not disclose values of a part of the latent variables representing an individual identity of the input signal are maintained.  However, this is well known in the art.  For example, Bhotika teaches an identify of a target is maintained (column 8, lines 52-58, attribute label groupings are allow identity of visually related items; column  9, lines 17-26, visual attribute label groupings correspond to clusters of feature vectors organized hierarchically which partitions the images into clusters by item type, such as dresses, t-shirts, shoes, rings, etc.; column 17, lines 3-7, metadata included with an image, may also identify an image by price, brand, designer; column 5, line 63 to column 6, line 3; column 6, line 66 to column 7, line 3, the individual identity of an item could for example, be a dress, which is maintained while attributes are changed).  
	Bhotika’s maintaining the individual identity of the target allows groupings or clustering of features which would permit more organized storage of images (column 9, lines 17-26).  It also allows a user to find the most relevant and most visually similar search results to a query, while allowing manipulations to particular attributes (column 5, lines 22-27).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Lim’s invention according to Bhotika.
As to claim 12, Lim is silent with regard to a non-transitory computer-readable medium storing a program for causing a computer to function as the signal retrieval device according to claim 1.  However, this is well known in the art.  For example, Bhotika teaches a non-transitory computer-readable medium storing a program for causing a computer to function as a signal retrieval device (column 19, lines 11-22).  The systems of both Lim and Bhotika relate to image retrieval.  Lim’s invention is associated with computer peripherals such as a mouse, tablet or touch pad (Lim: [0020]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Lim’s invention according to Bhotika.  
As to claim 14, Lim and Bhotika render obvious the signal retrieval device according to claim 1, wherein the target represented by the stored signals is a person or an object that appears in the stored signals (Bhotika: column 5, line 63 to column 6, line 3; column 6, line 66 to column 7, line 3; e.g., a dress is an object) or that is a generation source of the stored signals, wherein the modifier modifies the value of the attribute of the person while maintaining an individual identity of the person or the modifier modifies the value of the attribute of the object while maintaining an individual identity of the object (Bhotika: column 5, line 63 to column 6, line 3; column 6, line 66 to column 7, line 3; column 5, lines 22-27; while various visual attributes of the dress may be modified, the identification of the object as a “dress” is maintained)

Allowable Subject Matter
Claim 11 is allowed.
Claims 4 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665